Name: Decision of the EEA Joint Committee No 16/97 of 26 March 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: information and information processing;  technology and technical regulations;  international trade;  marketing;  European construction;  European Union law
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/49 DECISION OF THE EEA JOINT COMMITTEE No 16/97 of 26 March 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 4/97 (1); Whereas Decision No 3052/95/EC of the European Parliament and of the Council of 13 December 1995 establishing a procedure for the exchange of information on national measures derogating from the principle of the free movement of goods within the Commuity (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 3e (Directive 94/1 I/EEC of the European Parliament and of the Council) in Chapter XIX of Annex II to the Agreement: 3f. 395 D 3052: Decision No 3052/95/EC of the European Parliament and of the Council of 13 December 1995 establishing a procedure for the exchange of information on national measures derogating from the principle of the free movement of goods within the Community (OJ No L 321, 30. 12. 1995, p. 1). Article 2 The texts of Decision No 3052/95/EC of the European Parliament and of the Council in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 March 1997. For the EEA Joint Committee The President C. DAY (1) See page 32 of this Official Journal. (2) OJ No L 321, 30. 12. 1995, p. 1.